861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Lebron CHURCH, Petitioner-Appellant,v.Thomas V. WARREN, III, Judge, Regionald Flippen, Clerk,Edward W. Murray, Director, Mary Sue Terry,Attorney General, Respondents-Appellees.
No. 88-1711.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1988.Decided Oct. 5, 1988.

William Lebron Church, appellant pro se.
Katherine Baldwin Toone, Office of Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
William L. Church seeks to appeal the magistrate's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Church v. Warren, C/A No. 88-127-R (E.D.Va. June 3, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.